DETAILED ACTION
 	This Office Action is in response to the petition decision filed on 02/18/2021.  Claims 1-45 are presented for examination on the merits. Claims 1-45, now re-numbered as claims 1-43 are pending.
Notice of Pre-AIA  or AIA  Status
  The present application is being examined under the first inventor to file provisions of the AIA .
 				EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. The examiner-initiated interview summary (PTO 413B) is attached herein.
	Response to Arguments
2.	In view of the Appeal Brief filed on 11/12/2019 and the Examiner’s amendments presented below, applicant’s arguments in pages 2-20 with respect to the rejections under 35 U.S.C § 103(a) have been fully considered and are persuasive. As amended, the independent claims 1, 14, and 37 now include the features of dependent claim 7 and/or similar limitations respectively.
	In view of the aforesaid amendments and upon further search/consideration, the rejection to the respective claims mailed on 06/24/2019 is hereby withdrawn.

Amendment to the Claims
3.	CLAIMS:
	Please amend the claims below as follows:
1.	(Currently Amended) A method of monitoring traffic data while preserving privacy, comprising:
receiving at a fixed base station a transmitter signal from a transmitter associated with a vehicle, wherein the transmitter signal comprises speed information of the vehicle and wherein no personal identifying information associated with the vehicle and occupants of the vehicle is transmitted;
estimating with a processor of the fixed base station a position of the transmitter; and
mapping the position to a roadway to create traffic data,
wherein the transmitter and the fixed base station are tuned on one or more frequencies that are not shared by cellular phones, and
wherein the traffic data comprises a density and speed map.

4.	(Currently Amended) The method of monitoring traffic data while preserving privacy of claim 3, further comprising: estimating a state of traffic on the roadway, wherein the state is estimated 

7. (Cancelled).

14.	(Currently Amended) A traffic monitoring system for monitoring and 
a mobile transmitter comprising a transmitter microcontroller and a wireless transmitter, the mobile transmitter configured to transmit speed information associated with the mobile transmitter; and
a fixed transmitter infrastructure comprising stations with fixed locations for receiving the speed information,
wherein each of the stations comprises a station microcontroller and a wireless station transmitter;
wherein the fixed transmitter infrastructure estimates a position of the mobile transmitter,
wherein the traffic monitoring system does not collect or store any personal identifying information associated with the mobile transmitter,
wherein the mobile transmitter and the fixed transmitter infrastructure are tuned to operate on the same frequency, which is not shared by cellular phones,
wherein the traffic monitoring system is configured to create traffic data based on the received speed information and the position of the mobile transmitter, and
wherein the traffic data comprises a density and speed map.

20.	(Currently Amended) The traffic monitoring system of claim 19, wherein the fixed transmitter infrastructure is configured to monitor any or all of the mobile transmitter and the one additional mobile transmitter when whichever of the mobile transmitter and the at least one additional mobile transmitter are within communication range

21. (Cancelled).

22.	(Currently Amended) The traffic monitoring system of claim [[21]] 20, wherein the traffic monitoring system is configured to estimate a state of local traffic based on the traffic data.
23.	(Currently Amended) The traffic monitoring system of claim [[21]] 20, wherein the traffic monitoring system is configured to estimate a state of local traffic using a data fusion technique.
24.	(Currently Amended) The traffic monitoring system of claim [[23]] 20, wherein the data fusion technique is mixed-integer linear programming.
25.	(Currently Amended) The traffic monitoring system of claim [[21]] 20, wherein all of the mobile transmitter and the at least one additional mobile transmitter are vehicle components which are not configured to store or gather personal identifying information.

27.	(Currently Amended) The traffic monitoring system of claim 26, wherein the transmitter and the at least one additional mobile transmitter are configured to communicate with one another.

37.	(Currently Amended) A method of monitoring traffic data while preserving privacy, comprising:
providing at least one transmitter associated with a vehicle, wherein the at least one transmitter is configured to transmit data that includes speed information of the 
providing a fixed transmitter infrastructure configured to receive the data from the at least one transmitter and estimating a position of the at least one transmitter; and
creating traffic data based on the speed information and the estimated position of the at least one transmitter,
wherein a traffic monitoring system that includes the at least one transmitter and the fixed transmitter infrastructure does not collect or store any personal identifying information associated with the vehicle and occupants of the vehicle,
the fixed transmitter infrastructure and the at least one transmitter are tuned on one or more frequencies that are not shared by cellular phones, and
wherein the traffic data comprises a density and speed map.

39. (Currently Amended)  The method of monitoring traffic data while preserving privacy of claim 37, wherein each of the at least one transmitter comprises a transmitter microcontroller and a 

Allowable Subject Matter
4.	  Claims 1-6, 8-20, and 22-45 are allowed over prior art of record.
Reasons for Allowance
5. 	The following is an examiner’s statement of reasons for allowance:
 	Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore the Examiner must interpret 
	According to MPEP 1302.14 (I): “In most cases, the examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b). Thus, where the examiner’s actions clearly point out the reasons for rejection and the applicant’s reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record and no statement should be necessary.”
 	In view of the foregoing, the scope of claimed subject matters renders the invention patentably distinct as none of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was effectively filed.
	Specifically, the substances of applicant’s arguments in pages 2-20 of the Appeal Brief filed on 11/12/2019 in view of the above Examiner amendments have been fully considered and are persuasive. Therefore, all of the previous rejections have been removed and the current claims are in condition for allowance.
Furthermore, the Examiner performed updated search which does not yield other specific references that reasonably, either alone or in combination, would result a . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 	 				Conclusion

6.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHFUZUR RAHMAN whose telephone number is (571)270-7638.  The examiner can normally be reached on Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


/MAHFUZUR RAHMAN/Primary Examiner, Art Unit 2498